 136DECISIONSOF NATIONALLABOR RELATIONS BOARDTennessee Handbags,Inc.andInternational LeatherGoods,Plastics&NoveltyWorkers'Union,AFL-CIO. Case l0-CA-7397March 27, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND ZAGORIAOn * November 8, 1968, Trial Examiner ANorman Somers issued his Decision in theabove-entitledproceeding,findingthattheRespondent had not engaged in certain unfair laborpracticesallegedinthecomplaintandrecommending that the complaint be dismissed in itsentirety,assetforthintheattachedTrialExaminer'sDecision.Thereafter,theGeneralCounsel and the Charging Party filed exceptions,withbriefsinsupport thereof, to the TrialExaminer's DecisionPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing, and finds that noprejudicial error was committed. The rulings arehereby affirmed.The Board has considered the Trial Examiner'sDecision, and the exceptions and briefs in this case,and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner only to theextent they are consistent herewith.On March 7, 1968, during the period of theUnion'spreelectionorganizingcampaign,anadvertisementappeared in a weekly newspaperhavingsubstantialdistributioninandaroundDandridge,Tennessee,thelocationoftheRespondent's plant. The advertisement was in theformofanopen letter to the Respondent'semployees, and was signed by 70 individuals whorepresented themselves as friends and businessassociates of the employees. It is clear from thecontents,and the Respondent admits, that theadvertisementthreatenedtheemployeeswitheconomic reprisals and closure of the Respondent'splantiftheUnionwassuccessfulinitsorganizational campaign. The Trial Examiner found,however, that when the Respondent disclaimedresponsibilityfortheadvertisement, it had nocorollary duty to disavow its threatening contentsWe do not agree.The Respondent specifically called the attentionof its employees to the advertisement on twoseparate occasions. On March 10, the Respondent'spresident posted a notice at the plant in which hedenied that the company had anything to do withthe publication of the advertisement, and furtheradvised the employees that:While I do not know all of the people who signedthe letter, I'm sure they were standing up for theirown convictions.On March 19 the Respondent's president, in thecontext of antiunion speeches intended to persuadethe employees to reject the Union, stated:First,many of our friends here in the communitywrote an open letter to you in the newspaper,giving you reasons why you should not get aunion in here. As I stated before in a bulletinboardnotice,thiscompany in no way hadanything to do with that letter, regardless of whatthe union tries to tell you. While I do appreciatethe concern of the people in the community, Iknow this is my battle and I will win or lose it,based on what you think of me as a person.In recommending dismissal of the complaint, theTrial Examiner distinguished our prior decision inColonial Corporation of America'on the groundsthat inColonial,unlike here, the employer hadengaged in other violations of the Act, that plantclosure had been threatened in the past at theemployer's other plants, and that the employer'ssuggestion inColonialthatthecitizenswereperforming a "civic duty" was in some measuremore adoptive of the threats than in the instantcase.Althoughtheexistenceofpastorcontemporaneous unfair labor practices might verywell add to the impact on the employees of currentthreats of retribution and reprisal, their absence, inthe context of this case, cannot serve to justify theRespondent's failure to disavow and his tacitadoption of threats of economic reprisal and plantclosure.Moreover, we find no factual basis fordistinguishingtheemployer'scomments in theColonialcase from the Respondent's references tothe advertisement here, in which it (1) characterizedthe authors of the threats as "our friends" who hadgiven reasons why the employees should reject theUnion, (2) acknowledged that the authors werestandingup for their own convictions, and (3)expressed appreciation for the concern of the peopleof the community.Accordingly, we find that while the Respondentdenied its responsibility for the publication of theadvertisement, it did not in any measure disavow thethreatscontainedtherein.On the contrary,considering the references made to the advertisementby the Respondent's president on two separateoccasions, the Respondent tacitly, if not avowedly,acknowledged that the threats had a basis in factwhich should be considered by the employees inselecting or rejecting a collective-bargaining agent.Insodoing,we find, the Respondent violatedSection 8(a)(l) of the Act.'ColonialCorporation ojAmenca,171 NLRB No 185175NLRB No. 22 TENNESSEE HANDBAGS, INC.137THE REMEDYHaving found that the Respondent has engaged inunfair labor practices, we shall order that it ceaseand desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Tennessee Handbags, Inc., Dandridge, Tennessee, itsofficers, agents, successors, and assigns shall:1.Cease and desist from:(a)Threateningemployeeswitheconomicreprisalsand plant closure to discourage theiraffiliationwithorsupportofanylabororganizations.(b) In any like or related manner, interfering with,restraining, or coercing employees in the exercise oftheir right to self-organization, to form, join, orassistInternationalLeatherGoods, Plastics&NoveltyWorkers' Union, AFL-CIO, or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing, and to engageinother concerted activities for the purpose ofcollectivebargainingorothermutualaidorprotectionor to refrain from any or all suchactivities2.Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a)Post at its plant in Dandridge, Tennessee,copies of the attached notice marked "Appendix."ZCopies of said notice, on forms provided by theRegional Director for Region 10, Atlanta, Georgia,shall, after being duly signed by the Respondent, beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the aforesaid Regional Director forRegion 10, in writing, within 10 days from the dateof thisOrder,what steps have been taken incompliance.WE WILL NOT threaten economic reprisals and plantclosure to discourage your affiliation with or support ofany labor organization.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of yourrightstoself-organization,toformany labororganization, to join or assist International LeatherGoods, Plastics & Novelty Workers' Union, AFL-CIO,or any other union, to bargain through representativesof your own choosing and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection or to refrain from anyand all such activities.TENNESSEE HANDBAGS,INC(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectly with the Board's Regional Office, 730 PeachtreeStreet,NE,Atlanta,Georgia30308,Telephone404-526-5760.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA. NORMAN SOMERS, Trial Examiner: The issue ariseson motions filed respectively by the General Counsel andRespondent for summary judgment. The dispute is overwhetherRespondent'sfailuretodisavowcoercivestatements Ina paid letter published by individuals in thecommunity and addressed to Respondent's employeesviolated Section 8(a)(1) of the Act.The complaint was issued by the General Counsel onJuly 17, 1968, on charges filed by the Union on June 1.iThe Respondent's answer admitted all the facts alleged inthe complaint but denied they constituted a violation TheGeneral Counsel filed a Motion for Summary Judgment,on which an Order to Show Cause was issued, and thehearing was indefinitely postponed pending disposition ofthemotion. The Union filed a response supporting theMotion, and Respondent filed a response opposing theGeneralCounsel'sMotion and filing a Motion forSummary Judgment in its own favor (to which theGeneral Counsel filed a response in opposition).On the pleadings, opposing motions and contentions,and the entire record, I hereby make the following'In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of AppealsEnforcing an Order"APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent,aTennesseecorporation,located inDandridge, Tennessee,makes ladies' handbags, in thecourse of which it annually sells and ships at least $50,000worth of its products out of the State. It is agreed andhereby found that Respondent is engaged in interstatecommerce within the meaning of the ActThe year is 1968 in every instance except where otherwise indicated 138DECISIONSOF NATIONALLABOR RELATIONS BOARD11.THE LABORORGANIZATION INVOLVEDThe Charging Party,InternationalLeatherGoods,Plastics& Novelty Workers' Union, AFL-CIO (hereafterthe Union),isa labor organizationwithin themeaning ofthe Act.III.THE ALLEGED UNFAIR LABORPRACTICE1.The admittedallegationsin the complaintOn March 7, a paid advertisement, in the form of anotice or letter addressed to the employees of Respondent,appeared in the Jefferson City, Tennessee, StandardBanner.It is a weekly newspaper having a substantialdistributioninandaround Dandridge, Tennessee. Theletter (reproduced as an appendix to the complaint) was inthe name of 70 individuals in the Dandridge community,purporting to be friends and business associates ofemployeesof the Company. The letter urged theemployeestovoteagainsttheUnionintheBoard-conducted election, which was to be held on March21.The publication, in substance, stated that untilRespondent was founded 17 years before, many people inthis community had to commute far to find steady workbut that the community had thrived since the Companylocated in the area. It added that under the Company theemployees had enjoyed steady work and received manyfringe benefits "without unionization." It further statedthat when the Company began in thisarea,"it did so withconfidence in you and confidencein us"and that "it wasnever believed or anticipated that organized labor wouldever become a problem," and that "you, on election day,will have an opportunity to reward the confidence of youremployer by voting against theunion." It went on to say,"It isour further opinion that you have much to lose byunionization,"and amongthese would be the following:And your unionizationmay well mean that youremployer will decide to operate in a territory or placewhere thereis no union. If your employer decides to dothat, the plant at Dandridge may well be used forstorage, your employment at the plant will cease andthis community will suffer a great loss. In that event,what will your economic condition be? It can well beimagined!On March 10, Respondent, by Fred E. Rimmer, itspresident, posted a notice at the plant,stating:TO ALL EMPLOYEES:THE PURPOSE OF THIS NOTICE IS TO LET YOU KNOWTHAT TENNESSEE HANDBAGS HAD NOTHING TO DO WITHTHE RECENT NEWSPAPER LETTER WRITTEN BY THETOWNSPEOPLE IN THE STANDARD BANNER TO YOU. WEWERE ALSO SURPRISED WHEN THE LETTER APPEARED.WHILE I DO NOT KNOW ALL OF THE PEOPLE WHOSIGNED THE LETTER, I'M SURE THEY WERE STANDINGUP FOR THEIR OWN CONVICTIONS.On March 19, President Rimmer, in speeches to groupsof employees stated, among other things:As you know,several unusual thingshave happened thelast several weeks which we should talk about for amoment. First,many of our friends here in thecommunitywroteanopen letter to you in thenewspaper, giving youreasonswhy you should not get aunion in here.As I stated before in a bulletin boardnotice, this company in no way had anything to do withthat letter, regardless of what theuniontried to tellyou.While I do appreciate the concern of the people inthe community, I know this is my battle and I will winor lose it, based on what you think of me as a person.2.Theelection in the representation proceeding andits outcomeThe Union lost the election and filed objections on theof conduct affecting its results.' The RegionalDirector, under the power delegated to him by the Board,passed upon these objections in a Supplemental DecisionissuedMay 28. The only ground of objection the Directorsustainedwas the advertisement ofMarch 7 andRespondent's comments thereon to the employees onMarch 10 and 19. The ruling was that:...the advertisement clearly reflects a threat ofreprisal and plant removal if the Petitioner [the Union]should be successful in the election. The employer failedto specifically disavow these threats and, in fact, by itsfailure enjoyed the benefits of the outsiders' actions.Therefore, Objection K raises material and substantialissuesaffecting the results of the election.The Director ordered the election set aside and directeda second election, which so far as appears has not beenheld.The charge whichinitiatedthe instant unfair laborproceeding was filed,as earlierindicated, on June 1, a fewdays after the decisionsettingaside the election.B. The Opposing ContentionsThe General Counsel's position is that by failing todisavow,Respondent"thereby admitted"the threats inthe advertisement and thus violated Section 8(a)(1) of theAct.TheRespondent'sposition is that its failure todisavow is "without significance since the complaintallegesno facts placing Respondent under a duty todisavow or repudiate them."C. DiscussionThere is no allegation, nor is it claimed, that those whoinserted the advertisement were agents of Respondent, orthatRespondent otherwise had a hand in preparing orplacing the ad. Respondent accordingly relies on thegeneral proposition thatan employer is not responsible for conduct whichwould have constituted an unfair labor practice, had itbeen that of the employer or his agent, if an agency isnot established or ratification, express or implied, hasnot been proved.'Respondent, at the same time that it bases its positionon theMonroe AutoandMarshfield Steelcases,recognizes and indeed calls attention to decisions in whichtheoutsiders'conductwasheldtoentaillegalconsequences, but it distinguishes them. First is where as aresult of the outsiders' conduct the election is set aside.There the result hinges on whether the conduct preventeda fair election, but this can occur even where the employer'Official notice is taken of the formal documents in Case 10-RC-7319.(The Union in its response to the Order to Show Cause in the instantunfair labor practice case, cites certain aspects of that representationproceeding.The undersigned,on notice to all parties,requested andreceived from the Regional Director the copies of the formal papers in therepresentation proceeding for the purpose of taking official notice.)'Monroe Auto Equipment Co.,159 NLRB 613, 617 (citingByrdsMfg.Corp.,140 NLRB 147, 155;Monarch Rubber Co.,121NLRB 81, 83);MarshfieldSteelCo.,140NLRB 985(enfd. on other issues 324F.2d 333(C.A 8)). TENNESSEE HANDBAGS, INC.139bears no responsibility for the conduct of the outsidersthathampered the employees' free choice' Second iswhere there has been a ratification by the employer afterthe publicationAs to this, it was held inByrdsMfg(supra,fn3) and reaffirmed inMonroe (ibid)that "it isnot sufficient (to establish the employer's responsibility) toshow that the employer enjoys the benefits of theoutsider's action " (While that concept was invoked by theRegionalDirector in setting aside the election, theGeneral Counsel, in the complaint and his Motion forJudgment, invokes instead the concept that theRespondent tacitly"admitted"thethreatsinthepublication )Third, there is the situation, exemplified byHamburgShirtas enforced inAmalgamated Clothing.'which theBoard followed inHenry I Siegel, Inc ,165NLRB No56There the employer was held obligated to disavow acommunity group's statements under a combination oftwocircumstances,Thesewere.(a)"a symbiotic[economic] relationship between town and company"under which without the Company there would be notmuch left of the town, and (b) the employer conducted ananti-unioncampaignwhich"paralleled" that of thetownleaders that published the statement. The result of thetwo in combination is that the employees, as there held,would reasonably believe that the townleaders speak forthe employer in the kind of situation here involved. Thishas an element of ostensible agency, a concept invoked intheColsonCorporationcase,'which is cited in theAmalgamated [Hamburg]and theSiegelcases. The CourtinAmalgamated,though it citedColsonwith approval,indicated that the result in such a situation "does notdepend on rigid application of principles ofrespondeatsuperior"and suggested a "kind of joint venture [betweentown and company] rootedinanoverlap of financialinterests" where "in this context the Company's silence isexpressive " The Respondent distinguishes these cases onthe ground that the townleaders there also played somerole in the employer's labor relations and the employer'sown antiunion conduct reflected the view expressed in thepublicationThe General Counsel claims the cases relied on byRespondent to be "inapposite " Nor does he claimsupportinthecasesabovediscussedwhichtheRespondent has undertaken to distinguish instead, herelies on still another basis of distinction, which he statesin his Motion for Judgment, as follows:Counsel for the General Counsel submits thatRespondent's failure at the time it called attention tothe advertisement by the notice and by the speeches, todisavow the threats contained in the advertisementconveyed clearly to its employees that the threatscontained in the advertisement represented the view oftheRespondentItisthereforesubmittedthatRespondent violated Section 8(a)(1) of the Act asalleged.(Colonial Corp of America,171NLRB No.185 (see particularly TXD).]Neither the point he makes nor theColonialcase isdeveloped any further except the statement in his responseto the Respondent's Motion for Judgment The GeneralCounsel there states "that the cases cited by Respondentin support of its Motion are inapposite to the issue at barand the authority heretofore cited in counsel for theGeneralCounsel'sMotion for Summary Judgment iscontrolling in the circumstances of this case."The difference would seem to be this: that whereas inthe cases on which Respondent relies(supra,fn3), theemployerwas silent altogether, here the employercommented on the publication and that what he said madeexpressive what he omitted to sayTheColonialcase does indeed have such an element initThere the employer, in commenting on a communitygroup's publication, denied having had a part on thatpublication but did not repudiate its contents and wasthereby held to have "tacitly" admitted them However, inColonial,there were these additional facts. Prior to thepublication (which was a handbill prepared and circulatedby a citizens' committee), the employer engaged inconduct on its own in violation of Section 8(a)(3) and (I)The employer embarked on these violations hard on theunion'sbeginningitsorganizingcampaignItsvice-presidentmade speeches to the employees inoppositiontotheunion, -laidoffanddischargedemployees, and temporarily suspended operations. Thehandbill told of the company's actions in plants in otherareas as demonstrating the company's "nonunion" policythat this community must endorse if the plant there wasto reopen. The handbill statedIt is common knowledge since the beginning of Colonialthat this is a nonunion company and they would notattempt to operate under a union. This policy has beentested at Spring City, Altamont and Erin. At SpringCityandAltamont, the plants were closed andremained closed for several months and were reopenedonly after demonstrations in force of the earnest desireon the part of the community to go back to work onthe basis of Colonial policy At Erin, where in excess of360were working, an election was held and afterseventeenmonths no contract has been signed -employment is now 54. In view of these demonstratedfacts,we believe that Colonial will continue its statedpolicy and the Woodbury plant will stay closed unlessthe employees reject the imported agitators. Commonsense tells us that now is the time to pull together as acommunity to keep the shirt factory open.'After the handbill was circulated, the Company's vicepresident issued a press statement saying that it "is notresponsible for this Committee's activities, publication andviews" but that "it is the right of every citizen interestedincommunity affairs to freely express himself in suchmatters " The Board stated.The Trial Examiner found that Friedman's [the vicepresident's]failuretodeny the Fact Sheet's [thehandbill's] representations, coupled with his suggestionthat the Committee was merely performing a civic dutywhen it issued the Fact Sheet amounted to a tacitacknowledgment that the allegations of the Fact Sheetwere trueAs is to be noted, the main thrust of the nondisavowalsforwhich the employer was found culpable was therepresentations concerning the "nonunion" policy thisemployer exacted in other areas as bearing on the policythis community would have to endorse to get the plant'Automotive Controls Corp,165NLRB No 43 (TXD, part IV, andcases cited)'An added fillip was the Board's finding in another case that in the Erin`HamburgShirtCorp,156 NLRB 511, enfdAmalgamated Clothingcommunity, a wholly owned subsidiary, acting through the same viceWorkers Y N L R B, 371F 2d40 (C AD C )president, had engaged in mass layoffs after a union came inBarnwell347 F 2d 128, 137 (C A 8) enfg 148 NLRB 827, cert denied 382 U SGarment Co .163NLRB No 8, modified (by decree subsequent to the904Board's decision inColonial)398 F 2d 777 (C A 6) 140DECISIONSOF NATIONAL LABORRELATIONS BOARDreopenedThe Trial Examiner, on whose rationale theGeneral Counsel here apparently places specific reliance,expressed it in the following mannerWhen A publishes an allegation that B isa chroniclawbreakerand B publishes a reply in which he fails totake issue withsuch allegation,and in effect, condonesthedissemination thereof, the inference which willnormally be drawn therefore is that B admits the truthof the allegationThus, although the "fact sheet," ineffect imputed to Coloniala policy of locking out itsemployeesto avoid collective bargaining, which policywould constituteflagrantdefianceofanAct ofCongress, Friedman not only did not see fit to deny theimputation but took the position that in ascribing toColonialsuch a policyand predicting that it would beemployed atWoodbury, the Committee was merelyperforming a civic duty (Emphasis supplied )In addition, and this was the main emphasis by theBoard itself, the handbill and the company's responseoccurred in a context of statutory violations on theemployer's own part both in the community involved andin the other communities Though the Board does notthere mention theAmalgamated [Hamburg]andHenry ISiegelcases, theColonialcase has one of the elementswhich were found to be a basis there for the employer'sduty to disavow, - antiunion conduct on the employer'spart,which"paralleled"(anunderstatement in theColonialcase) that of the townsmenAs opposed toColonial,the instant case has the starkfeatureof simply this difference between it and theMonroe Autoline of cases(supra,In.3) relied on byRespondent- namely, total silence in those cases andspeaking up in the instant case Unless those cases are tobe deemed as overruled, then the statement that they are"inapposite"wouldatleasthave called for someexplanationofwhatmakes the difference. If anondisavowalthroughtotalsilenceconcerningthepublication is not an offense, as the cases hold, then whatmakes such nondisavowal in connection with a denial bytheemployer that he had anything to do with thepublication bad It may be that theMonroeline of casesreflects the outermost fringe of employer immunity forcommunity threats in single plant areas For the result, asnoted in theMonroedecision itself, is to create avacuum: the community's publication prevents the holdingof a free election, and though the employer knows aboutit,no one can be brought to book, and a rerun of theelectionwould involve the same futility. However, theMonroedoctrinestillprevails,andunlesssomeexplanationappears for what makes the differencebetween total silence on the one hand and a comment indisclaimer of having had a part in the publication on theother, it would be that decision rather thanColonialwhichcontrols. In theAmalgamated [Hamburg]andColsonCorporationcases, the employer too commented in denialof having had anything to do with the townsmen'spublicationwithoutdisavowingthecoercivepart.However, there the fact that the employer came forwardto deny it had any part in the publication was not therebyheld to make the failure to disavow its contents bad. Tothe contrary, the disclaimer, while perhaps good as far asitwent, was held to be not good enough in the light ofother factors creating the obligation of the employer todisavow the coercive content. The only additional elementhere is Respondent's comment that accompanied thedenial, - in the first instance that the signers of the ad"were standing for their own convictions" and in the laterone that Respondent "appreciate[d] the concern of thepeople in the community." Insofar as this is sought to beequated with the praise the employer inColonialbestowedon the citizen's committee's handbill as the fulfillment ofa "civic duty," the answer is that they are not equal incontent or in context.The net of the foregoing is that this case is notcontrolled byColonial Corporation,the only authority onwhich the General Counsel relies, or by theHamburgorSiegelcases, which he neither cites nor otherwise seeks torely on, and is controlledby Monroe AutoandMarshfieldSteel, supra,fn3.Accordingly, on the basis of all of the foregoing and theentire record, I hereby state the following:CONCLUSIONS OF LAWIRespondent in disclaiming responsibility for thepublication of the advertisement in the local newspaperdid not thereby obligate itself to disavow its contents2.Respondent did not by failing to disavow its contentinterferewith, restrain or coerce employees within themeaning of the Act.RECOMMENDED ORDEROn the basis of all the foregoing and the entire record,themotionof the General Counsel for SummaryJudgment is denied and that of the Respondent granted,and the complaint is dismissed.